Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: 'It was error to exclude the evidence which the defendant’s counsel sought to elicit from the witness Moore and the witness Reardon as to alleged admissions of the plaintiff that he had no claim against the corporation other than that for services rendered between 1933 and 1936. We regard such error as prejudicial. The judgment and order appealed from should, therefore, be reversed and a new trial granted, with costs to the appellant to abide the event. We are unable to say upon this record that the provisions of section 60 of the Stock Corporation Law are available as a defense to the cause of action which plaintiff seeks to maintain. All concur. (Appeal from a judgment for plaintiff in an action for damages for an alleged breach of contract of employment. The order denied a motion for a new trial.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.